Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed July 29, 2020, with respect to Non-Final Rejection - 05/13/2020 have been fully considered and are persuasive.  The Non-Final Rejection - 05/13/2020 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-18 directed to groups I and II non-elected without traverse.  Accordingly, claims 1-18 have been cancelled.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	The most relevant prior art reference, Huang (US 20190229198 A1) discloses forming a second body over a first body, forming a trench to expose the second body, forming a contact at a bottom of the trench and a conductor on the contact. 
 Also, Kono et al. (US 20120037922 A1; Ko), Shiraishi et al. (US 20050029584 A1), Saikaku et al. (US 20120025874 A1), Muto et al. (US 20130207252 A1), Momota et al. (US 20110204485 A1), Pan (US 20090189218 A1)  substantially teaches the limitations of the claim 1, 3, and 18, with the exception of the limitations cited below.
	Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " forming a contact trench extending into the semiconductor body by removing at least a portion of the second semiconductor region; and forming a second contact layer in the contact trench, the second contact layer being directly electrically connected to the semiconductor body at a bottom side of the contact trench”, as recited in Claim 1, with the remaining features.
	Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " … forming a contact trench extending through the first contact layer at a bottom side of the contact opening and extending into the semiconductor body; and forming a second contact layer in the contact trench, the second contact layer being electrically connected to the first semiconductor region at a bottom side of the contact trench.”, as recited in Claim 3, with the remaining features.
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a second contact layer in direct electrical contact to the first semiconductor region at a bottom side of the contact trench.”, as recited in Claim 14, with the remaining features.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816